Case: 4:16-cv-00172-SNLJ Doc. #: 408-1 Filed: 11/06/19 Page: 1 of 2 PageID #: 9542
                               United States Court of Appeals
                                        For The Eighth Circuit
                                        Thomas F. Eagleton U.S. Courthouse
                                        111 South 10th Street, Room 24.329
                                       St. Louis, Missouri 63102
                                                                                  VOICE (314) 244-2400
 Michael E. Gans
                                                                                    FAX (314) 244-2780
  Clerk of Court
                                                                                  www.ca8.uscourts.gov

                                                              November 05, 2019


 Mr. Fernando Bermudez
 BERMUDEZ LAW, LLC
 Suite 1860
 500 N. Broadway
 Saint Louis, MO 63102

 Mr. David Richard Bohm
 DANNA MCKITRICK, P.C.
 Suite 800
 7701 Forsyth Boulevard
 Saint Louis, MO 63105

 Mr. Richard Steven Cornfeld
 LAW OFFICE OF RICHARD S. CORNFELD, LLC
 Suite 1645
 1010 Market Street
 Saint Louis, MO 63101

 Mr. Roger K Heidenreich
 DENTONS US, LLP
 3000 One Metropolitan Square
 211 North Broadway
 Saint Louis, MO 63102-0000

          RE: 18-8001 Ronald McAllister, et al v. The St. Louis Rams LLC

 Dear Counsel:

        Attached is an order entered today in the above case. The mandate is issued forthwith to
 the Clerk of the United States District Court.

                                                              Michael E. Gans
                                                              Clerk of Court

 LMT

 Enclosure(s)

 cc:      Mr. Anthony S. Bruning
          Mr. Anthony S. Bruning Jr.


       Appellate Case: 18-8001     Page: 1             Date Filed: 11/05/2019 Entry ID: 4849289
Case: 4:16-cv-00172-SNLJ Doc. #: 408-1 Filed: 11/06/19 Page: 2 of 2 PageID #: 9543
       Mr. Ryan L. Bruning
       Mr. Michael Ryan Cherba
       Ms. Elizabeth Ferrick
       Mr. Mark C. Goldenberg
       Mr. Kevin Paul Green
       Mr. Martin M. Green
       Mr. Gregory J. Linhares
       Mr. Thomas Paul Rosenfeld
       Mr. Edward Morris Roth
       Mr. Stephen Howard Rovak

         District Court/Agency Case Number(s): 4:16-cv-00172-SNLJ
                                               4:16-cv-00262-SNLJ
                                               4:16-cv-00297-SNLJ




    Appellate Case: 18-8001    Page: 2   Date Filed: 11/05/2019 Entry ID: 4849289
